Citation Nr: 0527557	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  97-28 489	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed tension 
headaches.  

2.  Entitlement to service connection for claimed 
folliculitis.  

3.  Entitlement to service connection for claimed poor blood 
circulation.  

4.  Entitlement to service connection for claimed arthritis.  

5.  Entitlement to service connection for a claimed nervous 
condition.  

6.  Entitlement to service connection for claimed neuropathy.  





REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Hammon, P.J. Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982, and as a combat veteran in the Persian Gulf War 
from September 1990 to September 1991, followed by subsequent 
service in the National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO decision, which 
denied service connection for tension headaches, chronic 
folliculitis, septic esophagitis, poor blood circulation, 
hypertension, arthritis, a nervous condition, neuropathy and 
nonservice-connected pension.  

The veteran did not perfect an appeal with respect to the 
issues of service connection for septic esophagitis, 
hypertension and for a non-service connected pension.  

The veteran provided oral testimony before a Veterans Law 
Judge sitting at the RO in March 1998.  A transcript of the 
hearing is in the case file; however, the Board no longer 
employs the Judge who conducted the hearing.  

Since the veteran has a right to have the Judge who conducted 
his appeal hearing participate in the decision, the Board 
sent a letter to the veteran on August 15, 2005, advising him 
of his right to an additional hearing prior to the Board 
adjudicating his case.  

To date, the veteran has not responded to that letter, or 
otherwise indicated to the Board that he would like another 
hearing.  

In an October 1998 decision, the Board denied the veteran's 
claims of service connection for tension headaches, chronic 
folliculitis, poor blood circulation, arthritis, nervous 
condition and neuropathy.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim for readjudication.  

In a November 2000 Order, the Court granted the joint motion, 
vacated the Board's October 1998 decision, and remanded this 
case to the Board for readjudication. 

In June 2002, the veteran's representative submitted 
additional argument to the Board.  

In September 2003, the Board remanded this appeal to the RO 
for further evidentiary development.  Upon completion of the 
requested evidentiary development, the RO issued a 
Supplemental Statement of the Case (SSOC) in October 2004.  

In the interim, the veteran also claimed service connection 
for a lung condition manifested as asthma, which was denied 
by the RO in a June 2003 decision, and for Gulf War Syndrome, 
which was denied by the RO in a July 2004 decision.  

The veteran has not perfected an appeal with respect to 
either of these issues; thus, the issues are not before the 
Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for tension 
headaches, folliculitis, poor blood circulation, arthritis, a 
nervous condition and neuropathy on the basis that his 
current health problems were caused by his military service.  

His service medical records for the initial period of active 
duty from 1978 to 1982 are missing and presumed lost.  
Accordingly, under such circumstances, where service medical 
records have been lost or destroyed, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In that regard, the record reflects that the veteran has not 
had a VA examination.  He was originally scheduled for VA 
examinations in December 1996 and February 1998, but had to 
cancel them because he had no transportation.  

In June 2002, he requested to be rescheduled for a VA 
examination through his attorney.  Although it is apparent 
from the record that the RO was aware of that request, a VA 
examination was never scheduled.  

The RO's prior attempts to schedule a VA examination and the 
fact that the medical evidence of record does not contain 
sufficient medical evidence to decide the issues in this 
appeal, indicate to the Board that a VA examination is 
warranted.  

It is the Board's opinion that there is a reasonable 
possibility that obtaining a medical examination would aid in 
substantiating the veteran's claims of service connection for 
tension headaches, folliculitis, poor blood circulation, 
arthritis, a nervous condition and neuropathy.  See the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A § 5103A 
(West Supp. 2002), codified at 38 C.F.R. § 3.159 (2005) and 
its implementing regulations published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non- VA health 
care providers that have treated him 
since 2001 for tension headaches, 
folliculitis, poor blood circulation, 
arthritis, a nervous condition and 
neuropathy.  The aid of the veteran 
should be enlisted in securing these 
records, to include providing necessary 
authorizations.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  The RO should make another attempt to 
locate the veteran's missing service 
records from NPRC as they may since have 
been located.  
 
3.  The RO should then arrange for the 
veteran to undergo the VA examinations 
necessary to ascertain the nature and 
likely etiology of his claimed tension 
headaches, folliculitis, poor blood 
circulation, arthritis, nervous condition 
and neuropathy.  The claims folder must 
be made available to and reviewed by each 
examiner in conjunction with their 
examination.  Based on his/her review of 
the case, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has related disability due to disease or 
injury that was caused or aggravated by 
service.  Complete rationale for all 
opinions expressed should be provided.  
All findings should be reported in 
detail.  With respect to each of the 
claimed disabilities, the examination 
report should include specific responses 
to the following medical questions:

a.  The exact nature of the current 
disability, if any.

b.  Whether it is at least as likely as 
not that any claimed condition was first 
manifested during the veteran's periods 
of active military service or within one 
year of his separation from service; and 
if not, 

c.  Whether a current disability was 
aggravated by or is otherwise related to 
his military service.  

4.  Thereafter, the RO should the 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should issue a SSOC and 
the veteran and his representative should 
be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




